Per Curiam:
It having been made to appear to the court upon the application for a stay pending the appeal from the order appointing a receiver herein that, upon the objections made to the personality of the receiver, the Special Term has entered an order on consent appointing a receiver acceptable to both parties, the stay heretofore granted is vacated and the order appealed from affirmed in so far as it determined that a receiver should be appointed and provided for the incidental duties and the necessary injunctions to make such order effective. Present — Clarke, P. J., Laughlin, Dowling, Smith and Greenbaum, JJ. Stay vacated and order affirmed in so far as it determined that a receiver should be appointed and provided for the incidental duties and - the necessary injunctions to make said order effective. Settle order on notice.